UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 5, 2009 ASPEN DIVERSIFIED FUND LLC (Exact name of registrant as specified in its charter) Delaware 000-52544 32-0145465 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1230 Peachtree Street, N.E.Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02Departure of Directors of Certain Other Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Effective October 5, 2009, Jeremy Standrod resigned his position as Managing Partner of Aspen Partners, Ltd., the managing member of Aspen Diversified Fund LLC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 9, 2009 ASPEN DIVERSIFIED FUND LLC (Registrant) By: Aspen Partners, Ltd., its Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer -2-
